PD-0303-15                          FILED IN
                                             14th COURT OF APPEALS.
                                                 HOUSTON, TEXAS


                                                 MAR 16 2015
                                             CHRISTOPHER A. PRINE
                                                     CLERK




                             mu&m.

                      W-            yjioj
                              -\(
                           tdLSffin^jxm
  tooni p w. n(v\i>/ pa* pmnno Ppft d^cto^/
To -rut ^owMfej^.^T^rsof-TiiK Cft#r nf ca^im-i.

      bmfcb too, lWknrp.(J (Woll/Pe^ifo/fcr, wJ (jfe

fe vwlifliA^flci. (jo& fe^ ^e frfift£ss fog. t/?pi^r.

                                     fre&^Alu fafonftte/
         March 23, 2015




                                    _a^-E^U>s:C
                                            fflkXi^rpaslLi
f

             1




                                                              •       .                             '                   '




                           P^^WTnr [).^rtW^i                                   KPYipfo)
                                       KVi^iVi?o-7^^J

                     joftWtt (%fH tmdii Ao^H/^
                                               V
                               i^p fvfe^ ot-Tp/^s, AV\
                                                    ppdW^


    -'   •                         •                                               N   <




                                                                  i       ,_                '   ,                       • , .




                 *    -                        '   •     **                    ,




                               '           .       . '                                                  - -


                                                                                                                   /'



1                         '•           .                      N                        '•           • ••>•/                 : -•"•
                                                                                                         ' '"'S; '-':'.>•>'          '
                       ^l




^3cd4^ckJi5Xtja^

dbolASii
               £t$$L
   ^jssd^mimUm^^
jd&ULp&JlSJ^^
                   XticMfef




 J2d EeJo, ^
J^Uri„oiUftar^


                 I^MMfoJ^LMiaJ Un 1.


A,




^p^coi^'j^f^




QLp$£ij3a/i^^
     &-p{iXai^
a



J2




                 Kim
                                            ce^




.   p.   ^   t,1 ffti(Pf
                 H^l -*r   :
                               &£fet_4fle
                                    ^""


                    ^
                    <          $    =5

                                    zT

                                    -•£.




                    ^ & P
                                     <T}
                                     1c

                        <^J    -^
                                     o
                        \m~)
                        ^            ]'••

                        •t"

r>0


£2




      •<i




            ±5
 0-
            sSc-8